   Case 8:00-cv-00267-AHS-JDE Document 50 Filed 09/30/19 Page 1 of 2 Page ID #:81

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
  Case No.           8:00-cv-00267-AHS (JDEx)                                   Date      September 30, 2019
  Title              WRS, Inc. v. Amazing Fantasy Entertainment, Inc., et al.




 Present: The Honorable             John D. Early, United States Magistrate Judge
                        Maria Barr                                                 n/a
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                              n/a                                                   n/a


Proceedings:                   (In Chambers) Order Denying Application [Dkt. 48]



        On September 20, 1999, Plaintiff WRS, Inc. filed a Certification of Judgment from the
United States District Court for the Western District of Pennsylvania (WDPA), certifying a money
judgment in favor of Plaintiff and against defendants Amazing Fantasy, Inc., Full Moon
Entertainment, Inc. and Charles R. Band (“Band”). Dkt. 1. The case was reassigned and issued its
current case number on March 15, 2000. Dkt. 10. On May 15, 2000, the Honorable Alicemarie H.
Stotler, United States District Judge, issued an order amending the Judgment to add an additional
defendant. Dkt. 19. The docket reflects that various enforcement proceedings took place in 2000
and 2001, including a judgment debtor examination of Band that proceeded on February 2, 2000
(Dkt. 7) and two apparently unsuccessful attempts to proceed with subsequent judgment debtor
examinations of Band on July 13, 200 and July 20, 2000, resulting in a sanction of $100 against
Band for failing to appear (see Dkt. 21, 22). On March 5, 2010, the Judge Stotler granted Plaintiff’s
application for an assignment of rights to any payments due to Band because of Band’s ownership
of certain property in Italy, and “amended” the Judgment reflect additional amounts added to the
original judgment by the WDPA in 2006. Dkt. 47.

        On September 17, 2019, Plaintiff filed an application for an order directing Band to appear
for a judgment debtor examination. Dkt. 48 (“Application”). Plaintiff did not lodge a proposed
order with the Application. As the previously assigned magistrate available is no longer available,
on September 26, 2019, the matter was reassigned to the current magistrate judge for any discovery
or post-judgment matters referred by General Order 05-07. Dkt. 49.

        Local Rules 5-1, 5-4.4.1, 5-4.4.2, and 5-4.5 require that when a party files a document
requesting a judge’s signature, the party must lodge a proposed order with the document at the time
of filing, must forward a word-processing version of the proposed order to the chambers email of
the assigned judicial officer, and must also deliver a chambers copy of the proposed order. Here,

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1
   Case 8:00-cv-00267-AHS-JDE Document 50 Filed 09/30/19 Page 2 of 2 Page ID #:82

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
  Case No.      8:00-cv-00267-AHS (JDEx)                                       Date    September 30, 2019
  Title         WRS, Inc. v. Amazing Fantasy Entertainment, Inc., et al.


the current magistrate judge was reassigned to the case on September 26, 2019. As of the date of
this Order, the assigned magistrate judge has not received either the chambers copies required by
Local Rule 5-4.5 or the electronic word-processing version of the proposed order as required by
Local Rule 5-4.4.2. In addition, the docket does not reflect that a proposed order was filed or
lodged as required by Local Rule 5-4.4.1.

       As a result, the Application (Dkt. 48) is DENIED, without prejudice to its refiling, along
with a lodged and properly forwarded proposed order. Counsel is encouraged to confer with the
assigned magistrate judge’s courtroom deputy to coordinate the Court’s availability.



          IT IS SO ORDERED.




                                                                                                :

                                                          Initials of Clerk:          mba




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                       Page 2
